NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

        INTELLECTUAL VENTURES II LLC,
                  Appellant

                           v.

            MOTOROLA MOBILITY LLC,
                     Appellee
              ______________________

                      2016-1361
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2014-
00504.
                 ______________________

                Decided: May 31, 2017
                ______________________

    BRENTON R. BABCOCK, Knobbe, Martens, Olson &
Bear, LLP, Irvine, CA, argued for appellant. Also repre-
sented by EDWARD M. CANNON.

    JOHN C. ALEMANNI, Kilpatrick Townsend & Stockton
LLP, Winston-Salem, NC, argued for appellee. Also
represented by STEVEN MOORE, San Francisco, CA; DAVID
A. REED, Atlanta, GA.
                 ______________________
2   INTELLECTUAL VENTURES II LLC   v. MOTOROLA MOBILITY LLC



        Before DYK, PLAGER, and REYNA, Circuit Judges.
PER CURIAM.
     This is a patent case. Intellectual Ventures II LLC
(“IV”) appeals the Patent Trial and Appeal Board’s
(“Board”) final written decision in inter partes review that
IV’s challenged claims were unpatentable based on alleg-
edly prior art. 1 IV contends that it had conceived of the
invention in U.S. Patent No. 7,382,771 (“MHS1”) and
reduced it to practice prior to the critical date of the
allegedly anticipating prior art. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(4). Because the parties
are familiar with the facts, we do not recount them.
Because the Board erred in its legal analysis, we vacate
its determination of no prior conception and remand.
            I. LAN Routing System Limitation
    The Board erred in its analysis of whether there was
prior conception of the LAN routing system limitation.
    First, the Board erred by requiring as part of the LAN
limitation that IV corroborate conception of authentica-
tion and control features—despite having rejected a
construction that would have included such features.
According to the Board, IV’s Ex. 2009, MHS1’s system
requirements document, did not demonstrate that the
MHS1 “would control (i.e., ‘manage’) access between the
Internet and the client devices.” J.A. 17. The Board
further stated that Ex. 2009 included “no mention of
providing authentication or any other type of control.”
J.A. 18. Although the Board construed the LAN routing
system limitation to include “managing” the data path,
the Board rejected IV’s proposed construction that would



    1   The pre-AIA versions of the relevant statutes ap-
ply. See Leahy-Smith America Invents Act (“AIA”), 125
Stat. 84, 285–88, 341 (2011).
INTELLECTUAL VENTURES II LLC   v. MOTOROLA MOBILITY LLC   3



have included control. See J.A. 8–10. In rejecting that
proposed construction, the Board rejected the notion that
managing the data path necessarily included authentica-
tion. Id. As a result, the Board’s analysis was erroneous
in light of its prior claim construction. See, e.g., In re
NTP, Inc., 654 F.3d at 1294 (“We agree that it would be
improper to apply one claim construction to evidence of
date of invention and a different one in assessing the prior
art references.”).
     Second, a credibility issue arose bearing on whether
the Windows 98 version used by the inventors in fact had
the capability to provide the LAN limitation. IV provided
testimony from one inventor, Mr. LeBlanc, and its expert,
Dr. Tewfik, that Windows 98 had such capability. J.A.
16–17. To be sure, this is not direct evidence corroborat-
ing the conception of the invention because Windows 98
was not a part of the claimed invention. Thus, this cor-
roborating evidence necessarily played a minor role.
Nevertheless, we think the Board was too dismissive and
erred in refusing to consider this evidence. The Board
erred by reasoning that, even if the relevant version of
Windows 98 had included the alleged functions, IV failed
to show that the inventors knew of and intended to use
those functions. Although conception must include every
feature or limitation of the claimed invention, see, e.g.,
REG Synthetic Fuels, LLC v. Neste Oil Oyj, 841 F.3d 954,
958 (Fed. Cir. 2016), “the corroboration requirement has
never been so demanding” such that the corroborating
evidence must “constitute[ ] definitive proof of [the inven-
tor’s] account or disclose[ ] each claim limitation as writ-
ten.” Fleming v. Escort Inc., 774 F.3d 1371, 1377 (Fed.
Cir. 2014). The focus must be whether the totality of the
evidence makes the inventor’s testimony credible. See id.
In this instance, the Board’s overly narrow focus led to
error. Similarly, the Board erred by discounting Dr.
Tewfik’s potentially corroborating testimony because it
was based on information provided by Mr. LeBlanc.
4   INTELLECTUAL VENTURES II LLC   v. MOTOROLA MOBILITY LLC



Although Dr. Tewfik reviewed some materials prepared
by Mr. LeBlanc, see J.A. 1245–50 (Ex. 2004, ¶¶ 34–36),
Dr. Tewfik testified that Windows 98 included certain
functionalities based on his personal experience. See J.A.
1046–47 (Ex. 1014 at 12:17–13:11). Under the rule of
reason analysis, the Board was required to consider all
pertinent evidence, and the Board failed to do so here.
See In re NTP, Inc., 654 F.3d 1279, 1291 (Fed. Cir. 2011).
Moreover, “this court has not impose[d] an impossible
standard of ‘independence’ on corroborative evidence by
requiring that every point . . . be corroborated by evidence
having a source totally independent of the [witness].”
Lazare Kaplan Int’l, Inc. v. Photoscribe Techs., Inc., 628
F.3d 1359, 1374 (Fed. Cir. 2010).
         II. The Stand-Alone System Limitation
   The Board also erred in its analysis of whether there
was prior conception of the stand-alone system limitation.
     First, the Board erred by refusing to consider Ex.
2020, which was a main piece of conception evidence for
the stand-alone limitation, and Dr. Roy’s related testimo-
ny. Ex. 2020 is a troubleshooting guide for the invention
and provides that “[t]he Mobile Hotspot assigns users
private IP addresses,” hence allegedly disclosing that the
MHS1 is stand-alone in terms of Dynamic Host Configu-
ration Protocol (“DHCP”) capability. J.A. 1393. The
Board decided that Ex. 2020 did not corroborate timely
conception because it was created on December 13, 2002—
roughly one month after the critical date of November 4,
2002. The rule of reason requires consideration of all
pertinent evidence. Documents created shortly after the
critical date and even undated documents may be rele-
vant to corroborate an inventor’s testimony. See Lazare,
628 F.3d at 1374; Ohio Willow Wood Co. v. Alps S., LLC,
735 F.3d 1333, 1348 (Fed. Cir. 2013). “Corroboration does
not require that every detail of the testimony be inde-
pendently and conclusively supported by explicit disclo-
INTELLECTUAL VENTURES II LLC   v. MOTOROLA MOBILITY LLC   5



sures in the pre-critical date documents or physical exhib-
its.” Ohio Willow Wood, 735 F.3d at 1348. Cf. Linear
Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1329
(Fed. Cir. 2004) (finding no error when the fact-finder
failed to discuss a document created many years after
alleged invention). The Board’s complete failure to even
consider the evidence here was an error.
     Second, IV also sought to corroborate conception of
the stand-alone limitation with evidence that Windows 98
provided certain necessary features, including DHCP and
Network Address Translation (“NAT”) functionality. The
Board erred by refusing to consider Exs. 2036 and 2037,
which are product guides disclosing the features of Win-
dows 98, in addition to Dr. Roy’s related testimony. The
Board did not consider the evidence because it reasoned
that Mr. LeBlanc did not testify that he selected and used
Windows 98 for its DHCP and NAT stand-alone function-
alities. According to the Board, Mr. LeBlanc only testified
that he used Windows 98 and that Windows 98 had
various features, including DHCP and NAT functionali-
ties. Again, the Board’s overly-narrow, element-focused
attack was improper because it is inconsistent with the
required rule of reason analysis. See, e.g., TransWeb, LLC
v. 3M Innovative Props. Co., 812 F.3d 1295, 1302 (Fed.
Cir. 2016). Similarly, the Board determined that Exs.
2036 and 2037 were “entitled to little or no weight with
respect to corroborating the alleged conception” because
they were “last reviewed” in 2007—several years after
alleged conception. J.A. 19. While this time period is
more similar to the time period in Linear Technology
Corp. (in which the fact-finder did not err by failing to
discuss the evidence) than to the time period in Ohio
Willow Wood, reliance on Linear Technology Corp. is
inapposite here because the Board was considering the
“last reviewed” date rather than the actual date of crea-
tion. The evidence was apparently undated with respect
to creation and is similar to the evidence this court de-
6   INTELLECTUAL VENTURES II LLC    v. MOTOROLA MOBILITY LLC



termined was properly reviewable in Lazare, 628 F.3d at
1374. Cf. In re NTP, Inc., 654 F.3d at 1291–93 (finding
substantial evidence supported the Board’s determination
that a document’s earliest reliable date was as reported in
the document—rather than an earlier, pre-critical date
reported by inventors).
    In sum, we find that the Board did not make proper
application of the rule of reason to determine whether
there was sufficient corroboration of inventor testimony to
demonstrate prior conception.
                          CONCLUSION
    For the foregoing reasons, we vacate the Board’s find-
ing of no prior conception, and remand for further pro-
ceedings consistent with this opinion.       We do not
determine what weights should be given to the various
pieces of evidence at issue, but simply note that they
should be considered under the proper standard.
    VACATED AND REMANDED.
                            COSTS
    Costs to appellant.